DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claims 2-3, 6, 12-13 and 16 have been cancelled.
Claim 21 has been newly added.
Claims 1, 4-5, 7-11, 14-15 and 17-21 are pending.
The objection of claims has been withdrawn in light of the amendments to claims.
Applicant’s arguments in the Remarks filed on 09/15/2022 have been considered but are moot in the new ground of rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 depends on a cancelled claim 13. Therefore, the scope of the claim cannot be determined. 
Other dependent claims are rejected the same.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 18 recites claimed features which fail to further limit the subject matter of claim 17 which it depends.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Other dependent claim is rejected the same.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hedhli et al (US 2017/0359613) in view of Jeong et al (US 2016/0360556) and further in view of So et al (US 2017/0141880).
Regarding claim 1, Hedhli discloses an automated process performed by a media player device to play a media stream received from a media server device via a digital network (Figure 1), the automated process comprising:
initially establishing a media streaming connection via the digital network between the media client device and the media server device for delivery of the media stream (¶ [0039]-[0040]), wherein the media stream comprises a series of media segments each requested from the media server device by the media client device and delivered from the media server device to the media client device via the digital network (¶ [0017]-[0018]);
receiving a user instruction by the media player device to pause playback of a media stream delivered via the media streaming connection (¶ [0019] and ¶ [0029]);
in response to the user instruction, the media player device receiving the one or more dummy media segments via media streaming connection while the playback of the media stream remains paused (¶ [0019]-[0020], ¶ [0029] and ¶ [0032]-[0033]).
Hedhli is silent about the media player device requesting one or more dummy media segments from the media server to thereby continue activity on the connection and discarding the dummy media segment by the media player device.
Jeong discloses the user device receiving one or more dummy segments to thereby continue activity on the connection; and discarding the dummy segment by the user device (¶ [0105]-[0106] and ¶ [0117]-[0121]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Hedhli system with the teaching of Jeong about receiving and discarding dummy packets, so to keep the connection alive with a minimum usage of network bandwidth in the benefits of reducing network bandwidth transmission in inactive communication and quickly starting data transmission in reactive communication.
So discloses the media player device requesting one or more dummy media segments from the server (¶ [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Hedhli in view of Jeong system with the teaching of a user device requesting dummy packets from a server as taught by So, so to give the user device a control of delivering dummy packets as requested and as needed.

Regarding claim 11, all limitations of claim 11 are analyzed and rejected corresponding to claims 1.

Claims 4-5, 7-8, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hedhli et al (US 2017/0359613) in view of Jeong et al (US 2016/0360556) and So et al (US 2017/0141880) as applied to claim 1 above, and further in view of Chin (US 2012/0063510).
Regarding claim 4, Hedhli in view of Jeong and further in view of So discloses the automated process as discussed in the rejection of claim 1. The combined system further discloses the dummy segment consists of highly compressible data (taught by Hedhli; ¶ [0021]-[0029]), but is silent about to reduce bandwidth during transmission via the media streaming connection.
Chin discloses the null packets are transport stream packets with no video data to reduce bandwidth during transmission via the media streaming connection (¶ [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Hedhli,  Jeong and So with the teaching of Chin about transmitting null or dummy packets to reduce bandwidth of media streaming transmission so to provide another advantage of the usage of transmitting dummy segments during pause state.

Regarding claim 5, Hedhli in view of Jeong, So and further in view of Chin discloses the automated process as discussed in the rejection of claim 4. The combined system further discloses wherein the highly compressible data is a series of identical still images (taught by Hedhli; ¶ [0029]-[0033]).

Regarding claim 7, Hedhli in view of Jeong, So and further in view of Chin discloses the automated process as discussed in the rejection of claim 5. The combined system further discloses wherein the highly compressible data is a single image (taught by Hedhli; ¶ [0029] and ¶ [0033]).

Regarding claim 8, Hedhli in view of Jeong, So and further in view of Chin discloses the automated process as discussed in the rejection of claim 7. The combined system further discloses wherein the single image consists of a plurality of pixels all having identical pixel values (taught by Hedhli; ¶ [0029] and ¶ [0033] for blank, black, patterned or colored screen or a static image is composed of identical pixel values that one skill in the art would appreciate).

Regarding claims 14-15 and 17-18, all limitations of claims 14-15 and 17-18 are analyzed and rejected corresponding to claims 4-5 and 7-8 respectively.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hedhli et al (US 2017/0359613) in view of Jeong et al (US 2016/0360556), So et al (US 2017/0141880) and Chin (US 2012/0063510) as applied to claim 8 above, and further in view of Luby et al (US 2015/0271231).
Regarding claim 9, Hedhli in view of Jeong, So and further in view of Chin discloses the automated process as discussed in the rejection of claim 8. The combined system is silent about the media streaming connection is a hypertext transport protocol (HTTP) Live Streaming (HLS) connection, and wherein the dummy segment is a media segment encoded in accordance with HLS.
Luby discloses the media streaming connection is a hypertext transport protocol (HTTP) Live Streaming (HLS) connection, and wherein the dummy segment is a media segment encoded in accordance with HLS (¶ [0039]-[0040], ¶ [0050]-[0054] and ¶ [0126]-[0131]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Hedhli, Jeong, So and Chin with the teaching of Luby, so to enhance system with a capability of media streaming connection in HTTP Live Streaming (HLS) to process web content.

Regarding claim 19, all limitations of claim 19 are analyzed and rejected corresponding to claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hedhli et al (US 2017/0359613) in view of Jeong et al (US 2016/0360556) and So et al (US 2017/0141880) as applied to claim 1 above, and further in view of Luby et al (US 2015/0271231).
Regarding claim 10, Hedhli in view of Jeong and further in view of So discloses the automated process as discussed in the rejection of claim 1. The combined system is silent about the media streaming connection is an HTTP Live Streaming (HLS) connection, and wherein the dummy segment is a media segment encoded in accordance with HLS.
Luby discloses the media streaming connection is an HTTP Live Streaming (HLS) connection, and wherein the dummy segment is a media segment encoded in accordance with HLS (¶ [0039]-[0040], ¶ [0050]-[0054] and ¶ [0126]-[0131]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Hedhli, Jeong and So with the teaching of Luby, so to enhance system with a capability of media streaming connection in HTTP Live Streaming (HLS) to process web content.

Regarding claim 20, all limitations of claim 20 are analyzed and rejected corresponding to claim 10.

Allowable Subject Matter

Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The arts of record either alone or in combination fails to particularly disclose or suggest the combination and arrangement of claimed elements recited in the claim 21.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421